Quayle Action
Claim Objections
Claims 1, 5, 10 and 14, and therefore claims 7-9, and 16-18 which depend from claims 1 and 10 respectively, are objected to because of the following informalities:  all of claims 1, 5, 10 and 14 recite “an initial hidden state corresponding to tag information of the content,” however, this should be corrected to instead recite “an initial hidden state corresponding to the tag information of the content.”  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 5, 7-10, 14, and 16-18 are allowed. Claims 1, 5, 10 and 14 were amended to include the allowable subject matter indicated in the Non-Final rejection dated October 5, 2021 (herein “Action”), on pages 13-14 and accordingly, claims 1, 5, 10 and 14, and all pending claims depending therefrom are allowable for the reasons previously given in the Action on pages 13-14. 


Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656